Citation Nr: 0714631	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 1998, the Board remanded the case for further 
evidentiary development.  In September 1999, the Board denied 
he claim.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2001, the Court vacated the Board's September 1999 
decision and remanded the matter for readjudication.  In 
February 2002, the Board denied the veteran's claim.  
Thereafter, the veteran appealed the Board's February 2002 
decision to the Court.  In February 2003, the Court vacated 
the Board's February 2002 decision and remanded the matter 
for readjudication.  In October 2003, the Board remanded the 
case for compliance with the Court order and with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In February 
2007 the Court remanded the case for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).

In the present case the AOJ requested the veteran's service 
medical records (SMRs) in March 1992.  The National Personnel 
Service Records Center (NPRC) replied that the veteran's SMRs 
were with the veteran's National Guard Unit and that the 
request should be forwarded to the unit.  In April 1992 the 
AOJ sent a letter to the veteran requesting his help in 
locating the SMRs.  The AOJ made no further attempts to 
locate the veteran's SMRs.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

In this case the veteran is claiming service connection for a 
knee disability.  He alleges that his current knee disability 
is a result of repeated parachute jumps while in service.  
The veteran's DD Form 214 notes that he was awarded the 
parachutist badge.  

In compliance with the Joint Motion, the Board finds that the 
RO should further develop this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make an attempt to 
obtain the veteran's SMRs. The AOJ 
should contact NPRC and any identified 
National Guard unit or other identified 
repository of service records.

2.  The veteran should be afforded a VA 
examination.  In regard to each knee, 
the examiner should determine whether 
there is a knee disease, injury or 
disability.  The examiner should 
determine the most likely etiology of 
any knee disability found.  The examiner 
should specifically comment as to 
whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any bilateral knee disability 
present is related to service, to 
include repeated parachute jumps, or 
whether such etiology is unlikely (i.e., 
less than a 50-50 probability).  The 
claims folder should be made available 
to the examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




